Mr. Presiding Justice Carnes delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 892*—when refusal of court to direct verdict not reviewable. Where the refusal of the court to direct a verdict was neither abstracted nor covered by the errors assigned, no question was presented for review. 2. Appeal and error, § 788*—what must appear in bill of exceptions as basis for review of instructions and sufficiency of evidence. Where bill of exceptions as abstracted contained only the evidence and did not include instructions, which were only certified by the clerk as a part of the record, and it was not shown who offered them, plaintiff, defendant or the court on its own motion, or that any one objected to them when given, and no motion for a new trial appeared iff the bill of exceptions, held that neither the instructions nor whether the evidence sustained the verdict would be considered, notwithstanding the record proper, as distinguished from the bill of exceptions, set out the instructions and motion for a new trial.